ANNEXE 2 DE LA CONVENTION D'EXPLOITATION :
CAHIER DES CHARGES

. HT NU 204

CONCESSION FORESTIÈRE N° 1029

TITULAIRE DE LA CONCESSION FORESTIÈRE :

Nom : SIENCAM ENTERPRISE
Adresse 5 B.P. 5969 Douala

SUPERFICIE DE LA CONCESSION FORESTIÈRE : 94 917 ha
SITUATION DE LA CONCESSION FORESTIÈRE :
Régions è Centre et Littoral

Département s : Mbam et Inoubou (65 922 ha)
ë Nkam (28 995 ha)

Arrondissements É Makénéné (9 853 ha)
3 Ndikinimeki (56 069 ha)
Nkondjock (1 656 ha)
Nord Makombé (4 180 ha)
Yingui (23 159 ha)

Communes 5 Makénéné (9 853 ha)
à Ndikinimeki (56 069 ha)
Nkondjock (1 656 ha)
Ndobian (4 180 ha)
Yingui (23 159 ha)

DATE LIMITE DE VALIDITÉ : dès la signature de la
Convention Définitive d'Exploitation au profit
de SIENCAM ENTERPRISE

Le présent cahier des charges comporte des clauses générales et des clauses
particulières. Les clauses générales concernent les prescriptions techniques relatives à
l'exploitation forestière et les prescriptions d'aménagement que doit respecter l'exploitant
Les clauses particulières concernent les charges financières et indiquent les obligations de
l'exploitant en matière de transformation des bois, et celles liées au cahier de charge spécial
pour les UFA situées à proximité des aires protégées.

A - CLAUSES GÉNÉRALES
Article fer: L'exploitation forestière ne doit apporter aucune entrave à l'exercice des droits

d'usage des villageois.

essences suivantes sont interdites à l'exploitation : Bongo H, Framiré, Longhi, Bubinga
rose, Acajou à G.F., Mukulungu, Abam fruit jaune, Ekop ngombé M., Onzabili M, Abam

évélé, Abam vrai, Tali Yaoundé. ie
Geferated by CamScañner
1

Article 2: Conformément aux prescriptions du plan d'aménagement approuvé, Les #-
PA
Article 3: Les autres essences seront exploitées suivant les diamètres minima d'exploitation
fixés par essence et suivant les dispositions du plan d'aménagement.
Ce diamètre est pris à 1,30m du sol ou immédiatement au-dessus des contreforts.

Article 3: L'exploitant forestier doit inscrire à la peinture

(1) Sur chaque souche après abattage: le numéro et la ligne du carnet de chantier :

(2) Sur chaque bille: le numéro et la ligne du carnet de chantier de même que le
numéro d'ordre correspondant à la position de la bille par rapport à la souche en
commençant par la bille de pied, ainsi que le numéro de la concession et sa marque
personnelle.

Tout nouveau tronçonnage de bille implique la reproduction du même numéro de
position suivi de la mention "bis" ou "ter" suivant le cas.

Article 4: Toutes les étapes d'exploitation forestière et d'aménagement doivent être
réalisées en respectant les Normes d'intervention en milieu forestier.

Article 5: L'usage du feu est interdit pour abattre des arbres.

Article 6: L'abattage doit s'effectuer de manière à occasionner le moins de bris possible
d'arbres voisins.

Article 7: Dans le cas où les voies d'évacuations de toute autre nature ouvertes par le
titulaire du titre d'exploitation croisent une voie publique, celui-ci est tenu de maintenir les
croisements en parfait état de viabilité et de visibilité.

Article 8: Le concessionnaire est autorisé à abattre tous les arbres dont l'évacuation est
rendue nécessaire par le tracé des routes d'évacuation ou pour la confection d'ouvrages
d'art. S'il s'agit d'arbres marchands, ils sont portés au carnet de chantier après numérotage,
mais ne donnent pas lieu au paiement du prix de vente et de toutes taxes afférentes
lorsqu'ils sont utilisés pour la construction de ponts ou d'ouvrages relatifs aux routes

forestières.

Article 9: Le concessionnaire est autorisé à couper tous bois légers nécessaires à
l'équipement en flotteurs de radeaux de bois lourds. Si ces équipements accessoires
constituent des bois marchands, ils sont soumis au paiement du prix de vente et des taxes

afférentes.

Article 10: Le concessionnaire est tenu d'effectuer la matérialisation des limites artificielles
de la concession et de chaque assiette de coupe annuelle. Les limites entre les UFA et les
limites entres les assiettes annuelles de coupe sont matérialisées par un layon de deux
mètres de large où toute végétation herbacée, arbustive et liane est coupée au ras du sol et
où tous les arbres non protégés de moins de quinze (15) cm de diamètre sont abattus. En
outre, l'exploitant est tenu de marquer à la peinture les arbres situés sur le layon.

Article 11: Pendant la durée de la convention, l'exploitation de la concession se fait
conformément aux prescriptions du plan d'aménagement, après l'ouverture des limites tel
que décrit à l'article 10 ci-dessus, après l'inventaire systématique de tous les arbres ayant
atteint leur diamètre minimum d'exploitabilité et la retranscription de cet inventaire sur une
carte au 1:5 000. Cette carte indique également les voies d'évacuation à mettre en place.

Le concessionnaire ne doit récolter que les arbres marqués lors de l'inventaire
d'exploitation et qui sont localisés sur la carte forestière au 1:5 000 annexée au permis

annuel d'interventio n F
—

, Geñérated By CamScanner
Article 12 : En matière de protection de l'environnement, le concessionnaire s'engage à
mettre en oeuvre au minimum les mesures suivantes, qui sont définies dans le plan
d'aménagement :

{t) Routes et pistes : L'emprise des routes d'évacuation, et les densités des routes
et pistes seront réduites au maximum afin d'éviter des trouées importantes dans la
forêt.

{2} Ponts : Ils seront construits de manière à ne pas changer les directions naturelles
des cours d'eau, afin de na pas perturber l'alimentation en eau des populations, et
d'éviter les inondations permanentes qui sont préjudiciables à la survie des espèces
d'arbres non adaptées au milieu hydromorphe.

(3) Technique d'exploitation : II s'agira de minimiser au maximum les dégâts causés
par les chutes d'arbres, notamment par une orientation adéquate lors de l'abattage.

(4) Usage des produits de traitement de bois : L'usage des produits toxiques de
traitement du bois se fera sous stricte surveillance, dans le cadre des lois et
règlements en vigueur afin d'éviter la pollution des eaux et de la flore.

{5) Réduction de l'impact sur la faune Sauvage : le concessionnaire s'engage à
mettre à la disposition de son personnel, au prix coûtant, des sources de protéines
autres que la viande de chasse. Toutes les activités liées à la chasse commerciale
sont interdites dans le cadre de l'exploitation forestière. II s'agit notamment de la
chasse elle-même, du commerce de la viande, du transport par des véhicules de ja
société, et du commerce d'armes ou de munitions. Le concessionnaire informera le
personnel et appliquera un régime disciplinaire strict à l'égard de tout agent
contrevenant.

B - CLAUSES PARTICULIÈRES

Article 13: Charges financières

Ces charges sont fixées pour chaque année budgétaire par la Loi de Finances. Le
paiement de ces charges se fait conformément à la réglementation en vigueur. Les charges

financières comprennent:

CHARGE FINANCIÈRE ou TAXE TAUX
La redevance forestière annuelle assise sur | Taux plancher fixé par la Loi de Finances (1 000
la superficie FCFA/ha/an) plus l'offre additionnelle du titulaire de
1 650 FCFA/hafan = 2 650 FCFA/ha/an
Fixé par la Loi de Finances
Fixé par la Loi de Finances

La taxe d'abattage
La taxe à l'exportation

Article 14: Participation à la réalisation d'infrastructures socio-économiques

Le concessionnaire est réputé participer financièrement à la réalisation
d'infrastructures socio-économiques par le pourcentage de la redevance forestière qui est
fixé annuellement par la loi des finances et qui doit être reversé au profit des communautés.

Tous les autres engagements du concessionnaire devront être négociés avec les
populations intéressées lors des réunions de concertation préalables au classement de la
concession et seront consignés dans le cahier des charges de la convention définitive

operation Getbrated bf CamScañner

Article 15: Production des données relatives aux linéaires créés et/ou entretenus

l Le Concessionnaire est tenu de collecter et de produire les informations sur le
réseau routier qu'il créé et/ou qu'il entretient à l'intérieur et à l'extérieur de son titre
d'exploitation, conformément aux dispositions de l'arrêté N° 0103/MINFOF du 07

Novembre 2013.
Article 16: Obligations en matière de recrutement du personnel

Le concessionnaire devra procéder, conformément au protocole
d'engagement qu'il a présenté à l'administration en charge des Forêts, au

recrutement des Ex-employés disponibles de la défunte société Transformation Reef
Cameroun (TRC).

Article 17: Obligations en matière de transformation du bois et d'installation
industrielle

Les bois exploités dans celte concession forestière devront approvisionner

prioritairement l'unité de transformation de la Société SIENCAM ENTERPRISE basée à
Douala. À

LE TITULAIRE DE LA LE MINISTRE DES FORETS
CONCESSION FORESTIERE TEA

Ç
GRAS
A

, Generated by CamScanner

